Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about August 26, 2010, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted assault in the second degree and criminal possession of a weapon in the fourth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The observing officer’s testimony disproved appellant’s justification defense beyond a reasonable doubt, notwithstanding the fact that the victim did not testify.
The court properly exercised its discretion in declining to draw an adverse inference from the victim’s absence. The presentment agency sufficiently demonstrated that the victim was unavailable (see generally People v Gonzalez, 68 NY2d 424, 427-428 [1986]). Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.